Exhibit 10.21

 

FIRST DATA CORPORATION

SENIOR EXECUTIVE INCENTIVE PLAN

(As Amended and Restated Effective January 1, 2014)

 

1. PURPOSE OF THE PLAN.  The First Data Corporation Senior Executive Incentive
Plan (the “Plan”) is hereby amended and restated effective January 1, 2014 by
the joint Governance, Compensation, and Nomination Committees of the Board of
Directors of First Data Corporation (the “Company”) and First Data Holdings
Inc.  The Plan is designed to advance the interests of the Company by
encouraging the Company’s Chief Executive Officer and other senior executive
officers to create growth and strong performance for the Company, and rewarding
participants based on overall Company results and their contributions to these
results.

 

2. DEFINITIONS. For purposes of this Plan, the following terms shall have the
meanings set forth below:

 

2.1  “Committee” means the joint Governance, Compensation, and Nomination
Committees of the Board of Directors, or any successor thereto or delegate
thereof with the authority to act on behalf of the Committee with respect to
this Plan.

 

2.2  “Incentive Award” means an incentive compensation award paid to a
Participant pursuant to the Plan.

 

2.3  “Participant” means the Company’s Chief Executive Officer and any executive
officer of the Company who reports directly to the Company’s Chief Executive
Officer and who is identified as eligible to participate in this Plan for a
given Plan Year by the Committee or who is hired, transferred, or promoted to an
eligible position during a Plan Year and is identified as eligible to
participate in the Plan by the Committee.

 

2.4 “ Plan Year “ means a period of one year, commencing each January 1 and
ending on the following December 31, or such other twelve consecutive month
period as may be established from time to time by the Company.

 

3.  ESTABLISHMENT OF PERFORMANCE MEASURES AND DETERMINATION OF INCENTIVE AWARDS.

 

3.1  The payment of Incentive Awards to Participants under the Plan shall be
determined in the Committee’s sole and absolute discretion.

 

3.2  As soon as practicable following the end of each Plan Year, the Committee
shall determine the amounts of any Incentive Awards payable under the Plan.  The
Committee shall authorize the payment of Incentive Awards in accordance with the
terms of the Plan.  The Committee shall have the sole and absolute discretion to
determine the amount of any Incentive Award payable under the Plan or to
determine that no Incentive Award shall be payable to a Participant under the
Plan.  Under no circumstances shall any Incentive Award be deemed earned by or
payable to a Participant under this Plan with respect to any Plan Year unless
and until the Committee

 

--------------------------------------------------------------------------------


 

exercises its discretion to determine whether an Incentive Award shall be paid
to each such individual Participant with respect to such Plan Year.

 

4.  PAYMENT OF INCENTIVE AWARDS.  Payment of Incentive Awards,  shall be made
only to otherwise eligible Participants who remain employed on date the
Incentive Award is paid following the applicable Plan Year. Payment of Incentive
Awards, less withholding taxes and other applicable withholdings, shall be made
to Participants not later than March 15 following the applicable Plan Year,
provided the Committee has determined the amount and approved the payment of the
Incentive Award to the Participants.  Funding of Incentive Awards under this
Plan shall be out of the general assets of the Company.  Unless otherwise
determined by the Committee in its discretion, Incentive Awards shall be paid in
cash.

 

5.  ADMINISTRATION.  The Plan shall be administered by the Committee, which
shall have full power and authority to interpret, construe and administer the
Plan in accordance with the provisions set forth herein. The Committee’s
interpretation and construction of the Plan, and actions hereunder, or the
amount or recipient of the payments to be made from the Plan, shall be binding
and conclusive on all persons for all purposes.  In this connection, the
Committee may delegate to any corporation, committee or individual, regardless
of whether the individual is an employee of the Company, the duty to act for the
Committee hereunder.  No officer or employee of the Company shall be liable to
any person for any action taken or omitted in connection with the interpretation
and administration of the Plan unless attributable to his or her own willful
misconduct or lack of good faith.  The expenses of administering the Plan shall
be paid by the Company and shall not be charged against the Plan.

 

6.  PARTICIPATION IN THE PLAN.  Eligible executive officers of the Company may
become Participants in accordance with the terms of the Plan at any time during
the Plan Year.

 

7. TERMINATION OF EMPLOYMENT.  Unless otherwise determined by the Committee, a
Participant whose employment in his current position with the Company terminates
for any reason prior to the end of a Plan Year shall not be entitled to receive
an Incentive Award for such Plan Year.

 

8.  DEFERRAL OF INCENTIVE AWARDS.  A Participant may elect to defer receipt of
all or any portion of any Incentive Award made under this Plan to a future date
as provided in and subject to the terms and conditions of any deferred
compensation plan of the Company.

 

9. MISCELLANEOUS.

 

9.1 NONTRANSFERABILITY.  No Incentive Award payable hereunder, nor any right to
receive any future Incentive Award hereunder, may be assigned, alienated, sold,
transferred, anticipated, pledged, encumbered, or subjected to any charge or
legal process, and if any such attempt is made, or a person eligible for any
Incentive Award hereunder becomes bankrupt, the Incentive Award under the Plan
which would otherwise be payable with respect to such person may be terminated
by the Committee which, in its sole discretion, may cause the same to be held or
applied for the benefit of one or more of the dependents of such person or make
any other disposition of such award that it deems appropriate.

 

2

--------------------------------------------------------------------------------


 

9.2 CLAIM TO INCENTIVE AWARDS AND EMPLOYMENT RIGHTS.  Nothing in this Plan shall
require the Company to segregate or set aside any funds or other property for
purposes of paying all or any portion of an Incentive Award hereunder.  No
Participant shall have any right, title or interest in or to any Incentive Award
hereunder prior to the actual payment thereof, nor to any property of the
Company.  Neither the adoption of the Plan nor the continued operation thereof
shall confer upon any employee any right to continue in the employ of the
Company or shall in any way affect the right and power of the Company to dismiss
or otherwise terminate the employment of either Participant at any time for any
reason, with or without cause.

 

9.3 INCOME TAX WITHHOLDING/RIGHTS OF OFFSET.  The Company shall have the right
to deduct and withhold from all Incentive Awards all federal, state and local
taxes as may be required by law.  In addition to the foregoing, the Company
shall have the right to set off against the amount of any Incentive Award which
would otherwise be payable hereunder, the amount of any debt, judgment, claim,
expense or other obligation owed at such time by the Participant to the Company
or any subsidiary.

 

9.4 GOVERNING LAW.  All questions pertaining to the construction, validity and
effect of the Plan shall be determined in accordance with the laws of the State
of Delaware.

 

10. AMENDMENT AND TERMINATION.  The Plan may be amended or terminated at any
time and for any reason by the Committee.  The Committee may, in its sole
discretion, reduce or eliminate an Incentive Award to any Participant at any
time and for any reason.  The Plan is specifically designed to guide the Company
in granting Incentive Awards and shall not create any contractual right of any
employee to any Incentive Award prior to the payment of such award.

 

11. EFFECTIVE DATE. The effective date of this plan is January 1, 2014.

 

3

--------------------------------------------------------------------------------